Citation Nr: 1603881	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an ear disorder, separate from hearing loss and tinnitus (claimed as ear discomfort).

3.  Entitlement to service connection for hypertension, including as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a hearing before a Veterans Law Judge (VLJ) in his January 2011 substantive appeal.  In August 2014, he withdrew the hearing request.  See 38 C.F.R. § 20.704(e) (2015).

In November 2014, the Board remanded the appeal for additional evidentiary development.  

The Board notes that the Veteran requested the RO to schedule an Agent Orange examination in December 2010.  In a February 2012 letter, the RO notified the Veteran that such request must be made to a local VA medical center (VAMC). The record does not indicate that the Veteran thereafter received an Agent Orange examination.  If the Veteran still desires an Agent Orange examination, he and/or his representative is advised to contact the San Diego VAMC. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to his period of active service.

2.  The Veteran does not have a current diagnosis of an ear disorder, separate from hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for an ear disorder, separate from hearing loss and tinnitus (claimed as ear discomfort) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.

The record reflects that the RO provided the Veteran with the requisite notice in May 2009, prior to the initial September 2009 rating decision.  Specifically, this notice advised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and personnel records have been associated with the claims file.  All identified and available post-service treatment records have been obtained.

Pursuant to the November 2014 Board Remand, the Veteran's claimed ear disorder was medically evaluated in March 2015.  The examination report has been reviewed and is found to be adequate to make a determination on the claim, insofar as it based on review of the claims file, examination of the Veteran and consideration of his contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Consequently, the Board further finds that the RO substantially complied with its November 2014 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

III.  Bilateral Hearing Loss

A current bilateral hearing loss disability has been established, including a showing that the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2015) during the appeal period.  See VA audiology examinations dated July 2009 (demonstrating bilateral hearing loss for VA purposes) and March 2015 (demonstrating left ear hearing loss for VA purposes).  In-service exposure to loud noise is also conceded, given the Veteran's military occupational specialty (MOS) was helicopter repairman.  38 U.S.C.A. § 1154(a).

On the question of nexus, a letter from the Veteran's private physician in February 2009 and the March 2015 VA examination report both opine that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  In comparing these opinions with the negative opinion of the June 2009 VA examiner, the Board finds the evidence to be at least in relative equipoise.  As such, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2015).


IV.  Ear disorder

The Veteran claims that his ear discomfort is related to his noise exposure in service.

Service treatment records reflect complaints of earaches in May 1969, and the impression was otitis externa.  An August 1968 entry reflects external otitis, and an October 1969 entry notes the ear appeared slightly reddened.  On the accompanying medical history to the January 1970 separation examination report, the Veteran indicated he had ear, nose, or throat trouble.

Post-service, the Veteran filed a claim for service connection for earaches in January 1970.  He asserted that the earaches were due to working around helicopters in service.

On July 1970 VA examination, the Veteran had no complaints regarding his ears at present.  He gave a history of having earaches which were treated with ear drops in Vietnam.  The Veteran had been exposed to a lot of loud noise as a turbine engine mechanic.  He also had a stuffy nose and occasional nose bleeds, which he thought may be due to a sinus problem.  He reported that he broke his nose at age 7.  On physical examination, both external ears and canals were free of abnormality.  Both eardrums were of normal color and translucency and had sharp light reflexes.  There was no evidence of scarring, perforation, or discharge in either ear.  There was a deviation of the nasal septum to the right approximately 80 percent obstructed.  The examiner noted that there were no apparent residuals of the Veteran's in-service earaches.  The examiner opined that the Veteran's earaches resulted from his deviated nasal septum with subsequent blockage of the sinuses and of the eustachian tubes to the ears.

A February 2009 private treatment record indicated that the Veteran presented with a chief complaint of gradually losing hearing and tinnitus.  A CT of the temporal bones showed hearing loss and suspected otosclerosis on the left side.  The ossicles appeared symmetric without fluid or mass.  No erosive changes were seen.  The internal and external auditory canals appeared normal.  The mastoid air cells appeared well-aerated.  In a February 2009 letter, the private treatment provider indicated that his examination of the Veteran was unremarkable, with no evidence of ear abnormalities.

The Veteran filed a claim for "ear discomfort/not hearing well" in April 2009, indicating that his disability began in early 2008.  Specifically, the Veteran stated that as part of his work, he is required to qualify for his issued weapon quarterly.  Even though he wore a protective headset with foam in the ears, he began to notice discomfort in his ears, and at times pain, since early 2008 upon qualifying.

During a March 2011 VA audiology consult, the Veteran denied aural fullness, head trauma, otalgia, and otorrhea.  Otoscopy of the right ear showed that the canal was clear and the tympanic membrane unremarkable.  The left ear had non-occluding cerumen that was not removed.  Tympanometry showed normal ear canal volume, peak pressure, and static compliance bilaterally.

On March 2015 VA examination, the Veteran reported exposure to loud noises while working as a helicopter mechanic but did not endorse any otologic symptoms during service.  He denied ear pain, drainage, infections, hearing loss, tinnitus or vertigo when enlisted.  In recent years, he noticed a mild decline in his hearing and intermittent bilateral tinnitus.  Other than that, he had no ear complaints.  The Veteran did not take medication for any ear condition.  The Veteran did not have any findings, signs or symptoms attributable to chronic ear infection, inflammation, or cholesteatoma.  He did not have a benign neoplasm of the ear.  There was no history of surgical treatment for any ear condition.  Physical examination of the external ear, ear canal, and tympanic membrane was normal.  The examiner rendered a negative etiological opinion, reasoning that there was no evidence of ear infections, vestibular disease or any concerning otologic symptoms of any kind aside from mild tinnitus and mild high frequency sensorineural hearing loss, both of which are very common for people his age.  He did not have otologic disease, nor did he endorse any history of otologic disease during his time in the service.

The evidence of record does not indicate that the Veteran has a diagnosed ear disorder.  The Veteran has reported complaints of ear discomfort and pain, but no examiner has ever diagnosed the Veteran with an ear disorder since his January 1970 separation from service.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Board understands that the Veteran is competent to report what he experiences through his five senses, such as pain, the Board finds that an ear disorder is a complex disorder that is beyond the capability of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  Even if the Veteran is competent to self-diagnosis such a condition, the Board finds the opinions of multiple physicians to be of greater weight regarding whether the Veteran has a diagnosis of a current ear disorder.  Despite making complaints of ear discomfort and pain and undergoing multiple examinations, the Veteran has not been diagnosed with an ear disorder by any medical expert of record throughout the appeal period.

To the extent that the Veteran is seeking service connection for complaints of pain or discomfort that are not specifically related to a type of ear disorder, the Board notes that pain standing alone, without a diagnosis, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

Further, to the extent that the Veteran's claim of service connection for an ear disorder is related to his complaints of hearing loss and tinnitus, the Board notes that the Veteran is in receipt of service-connection for both hearing loss and tinnitus disabilities.

However, with regard to the Veteran's claim for service connection for an ear disorder, the evidence of record the evidence of record weighs against a finding that has a current ear disorder that has causal origins in service.  Accordingly, the Board must deny the claim. As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b)  (West 2014 & Supp. 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for an ear disorder, separate from bilateral hearing loss and tinnitus, is denied.


REMAND

The Veteran claims that his hypertension is related to service, including exposure to herbicide agents such as Agent Orange.  The Veteran served in Vietnam and thus VA has presumed his exposure to Agent Orange.

On March 2015 VA examination, the examiner opined that hypertension was not related to service, reasoning that the Veteran was not diagnosed with hypertension until 20 years after service.  The examiner did not render an opinion as to whether the hypertension was related to the Veteran's presumed exposure to Agent Orange, most likely because the examiner previously noted that the Veteran had no exposure to Agent Orange.  As the March 2015 opinion is based on an inaccurate factual predicate, the opinion is inadequate and an addendum is required.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that provided the March 2015 opinion to prepare an addendum to his VA examination report regarding the etiology of the Veteran's hypertension.  If that examiner is unavailable, the claims file must be sent to another examiner with appropriate expertise.  No additional examination is necessary, unless the examiner determines otherwise.

Based on the information contained in the claim file, including this remand, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is casually related to the Veteran's presumed exposure to Agent Orange in service.  In rendering his opinion, the examiner should specifically address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 conclusion that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension (meaning that there is some evidence of such an association).

The examination report must include a complete rationale for all opinions expressed.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After completion of the above, readjudicate the claim.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


